Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2239 Page 1 of 20

          Jason M. Leviton (pro hac vice)
          Joel A. Fleming (CA Bar No. 281264)
    1     Jacob A. Walker (CA Bar No. 271217)
    2     Lauren Godles Milgroom (pro hac vice forthcoming)
          Amanda R. Crawford (pro hac vice forthcoming)
    3     BLOCK & LEVITON LLP
    4     260 Franklin Street, Suite 1860
          Boston, MA 02110
    5     (t) (617) 398-5600
    6     (f) (617) 507-6020
          jason@blockesq.com
    7     joel@blockesq.com
    8     jake@blockesq.com
          lauren@blockesq.com
    9     amanda@blockesq.com
   10
          Attorneys for Plaintiff MabVax Therapeutics Holdings, Inc.
   11
          [Additional counsel appear on signature page.]
   12
                                   UNITED STATES DISTRICT COURT
   13                            SOUTHERN DISTRICT OF CALIFORNIA
   14
   15                                              Case No. 3:18-cv-02494-WQH-MSB
      MABVAX THERAPEUTICS
   16 HOLDINGS, INC.,
                                                    JOINT MOTION FOR
   17         Plaintiff,                            DETERMINATION OF
                  vs.                               DISCOVERY DISPUTE
   18
                                                    RE: MOTION BY PLAINTIFF TO
   19 SICHENZIA ROSS FERENCE LLP                    COMPEL PRODUCTION OF
      (f/k/a SICHENZIA ROSS FERENCE
                                                    CERTAIN DOCUMENTS
   20 KESNER LLP; f/k/a SICHENZIA                   CONTAINING DEFENDANTS’
      ROSS FRIEDMAN FERENCE LLP),
                                                    FINANCIAL INFORMATION
   21 HARVEY KESNER, and DOES 1
      through 10, inclusive,
   22                                              Before: Honorable Magistrate Judge
                           Defendants.                     Michael S. Berg
   23
                                                   Date: As determined by the Court.
   24
                                                   Trial Date: None Set.
   25
   26
   27
   28
        4811-7711-3771.1                                                3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2240 Page 2 of 20



        I.     PLAINTIFF’S POSITION
    1
                  A. Facts
    2
                  As set forth in the accompanying Declaration of Joel Fleming, Plaintiff MabVax
    3
        Therapeutics Holdings, Inc. (“MabVax”) served Defendant Sichenzia Ross Ference
    4
        LLP (the “Firm”) and Defendant Harvey Kesner (“Kesner”) (collectively,
    5
        “Defendants”) with separate requests for production of documents (the “Firm
    6
        Requests” and “Kesner Requests”) on July 31, 2019. On September 17, 2019, both the
    7
        Firm and Kesner served their Responses (the “Responses”) on MabVax.1
    8
                  Through Firm Request No. 262 and Kesner Request No. 22,3 MabVax seeks
    9
        documents concerning the Firm’s and Kesner’s income, assets, and liabilities—
   10
        information vital to MabVax’s claim for punitive damages. The language of the
   11
        requests is borrowed from Ore. Rev. Stat. § 107.089, which identifies the “mandatory
   12
        discovery” that parties in divorce actions must produce as evidence of their financial
   13
        status.
   14
                  In their respective responses,4 the Firm and Kesner have asserted blanket refusals
   15
        to respond to these Requests and have asserted improper boilerplate objections as to
   16
        overbreadth, burden,5 relevance, and privacy. The Firm has also asserted that it need
   17
   18   1
        The parties have met and conferred and have reached impasse with respect to these
   19 issues. See Declaration of Joel Fleming (“Fleming Dec.”) ¶ 2. The parties are
      continuing to meet-and-confer with respect to other issues relating to the Requests
   20
      and Responses.
   21   2
            Fleming Dec., Exhibit A (Firm Requests).
   22   3
            Fleming Dec., Exhibit B (Kesner Requests).
   23   4
       See Fleming Dec., Exhibit C (Firm Responses) and Fleming Dec., Exhibit D (Kesner
   24 Responses) for the full text of Defendants’ Responses. For ease of reference,
      Defendants’ objections to the specific requests at issue are attached hereto as
   25 Appendices A and B.
        5
   26  The boilerplate objections as to overbreadth and burden are insufficient. See, e.g.,
   27
      Rogers v. Giurbino, 288 F.R.D. 469, 487 (S.D. Cal. 2012) (explaining that “[a]n
      objecting party must make some showing that the interrogatory is unduly burdensome
   28 or overly broad” and overruling objections where plaintiff failed to make such a

                                                 4811-7711-3771.1 1          3:18-cv-02494-WQH-MSB
                             JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2241 Page 3 of 20




    1 not respond based on “tax payer privileges” and the assertion that the request is
    2 premature.

    3            B. Argument
    4            1. Defendants’ Financial Information is Subject to Discovery Because
                    MabVax has Viable Claims for Punitive Damages
    5
                 Each of Defendants’ objections is without merit. Under California law,
    6
        “plaintiffs may recover punitive damages in a legal malpractice action if the attorneys,
    7
        themselves, are guilty of ‘oppression, fraud, or malice.’”6 Here, the Court has already
    8
        held that MabVax has pled viable claims against Defendants for malpractice, breach
    9
        of fiduciary duty, and fraud.7 There can be no dispute that “where a plaintiff states a
   10
        claim for punitive damages, a defendant’s financial information is relevant.”8
   11
        Furthermore, “[t]he majority of federal courts, in these cases, permit pre-trial
   12
        discovery of such financial information, without requiring Plaintiff to first ‘establish
   13
        a prima facie case on the issue of punitive damages.’”9 Courts in this district have also
   14
        overruled privacy objections in such cases because “courts have routinely found that
   15
        such information can be adequately protected by [a] protective order.”10
   16
                 In response to Defendants’ objections, MabVax agreed to limit Firm Requests
   17
        26(a)-(c) and (e) and Kesner Requests 22(a)-(c) and (e) to responsive documents over
   18
   19
   20 showing).
        6
   21    Ferguson v. Lieff, Cabraser, Heimann & Bernstein, LLP, 30 Cal. 4th 1037, 1053 n.3
        (2003) (emphasis omitted) (quoting Cal. Civ. Code § 3294 (subd. (a))).
   22   7
            ECF No. 36 at 41-48.
   23   8
            Toranto v. Jaffurs, 2018 WL 6062516, at *3 (S.D. Cal.) (slip opinion) (listing cases).
   24   9
        Id. (quoting Echostar Satellite LLC v. Viewtech, Inc., 2009 WL 10672432, at *2-3
   25 (S.D. Cal.)).
      10
   26    Id. (quoting Echostar, 2009 WL 10672432, at *3); see Garcia v. Progressive
      Choice Ins. Co., 2011 WL 4356209, at *5 (S.D. Cal.) (ruling that “[a] Protective Order
   27 suffice[d] to maintain the confidential nature” of “material such as creditor account
   28 information, bank records, and loan agreements” sought in discovery).

                                               4811-7711-3771.1 2          3:18-cv-02494-WQH-MSB
                           JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2242 Page 4 of 20




    1 the last two years, instead of five years—a time period that has been cited with
    2 approval by courts in this district.11 Defendants, however, have maintained their

    3 objections in spite of this offer to compromise.12
    4            2. The Taxpayer Privilege Does Not Shield the Requested Documents from
    5               Disclosure
    6            The taxpayer privilege does not exempt Defendants from responding to

    7 requests about their financial information because “[t]ax returns and related
                                                                     13
    8 documents ‘do not enjoy an absolute privilege from discovery.’” “In the Ninth
    9 Circuit, discovery of tax returns is allowed when [1] they are relevant and [2] there is
   10 a compelling need for the returns because their information is not otherwise readily
                                             14
   11 attainable from an alternative source.”
   12            As noted above, “where a plaintiff states a claim for punitive damages, a
                                                     15
   13 defendant’s financial information is relevant.” Because MabVax has met its burden
   14 of proving relevance, “the burden shifts to the party opposing production to show that
                                                                           16
   15 other sources exist from which the information is readily available.” Defendants
   16 have failed to meet that burden here. Indeed, they have refused to produce any
   17 financial information in response to MabVax’s Requests—much less documents that
   18 would contain the same information as the tax documents. Thus, MabVax has
   19
        11
   20   See, e.g., Toranto, 2018 WL 6062516, at *4 (listing cases). MabVax also reserves
      the right to seek five years’ worth of documents if MabVax learns that the Firm or
   21 Kesner has concealed assets.
   22   12
             See Fleming Dec. ¶ 9.
        13
   23   A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 190-91 (C.D. Cal. 2006)
   24
      (quoting Premium Serv. Corp. v. Sperry & Hutchinson Co., 511 F.2d 225, 229 (9th
      Cir. 1975)).
   25   14
         Freaner v. Valle, 2012 WL 4486293, at *1 (S.D. Cal. 2012) (citation omitted)
   26 (cleaned up).
        15
   27        Toranto, 2018 WL 6062516, at *3.
        16
   28        Garber, 234 F.R.D. at 191 (citation omitted) (cleaned up).

                                               4811-7711-3771.1 3          3:18-cv-02494-WQH-MSB
                           JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2243 Page 5 of 20




    1 demonstrated a compelling need for these documents. To the extent Defendants have
    2 privacy concerns, the “impact of the disclosure of the information can be protected by

    3 [the] carefully drafted protective order” that the Court has already entered.17
    4
    5
    6 Dated: October 15, 2019                   BLOCK & LEVITON LLP
                                                By: /s/ Joel A. Fleming
    7                                               Jason M. Leviton (pro hac vice)
    8                                               Joel A. Fleming (CA Bar No. 281264)
                                                    Jacob A. Walker (CA Bar No. 271217)
    9
                                                    Lauren Godles Milgroom (pro hac vice
   10                                               forthcoming)
                                                    Amanda Crawford (pro hac vice
   11
                                                    forthcoming)
   12                                               260 Franklin Street, Suite 1860
                                                    Boston, MA 02110
   13
                                                    (t) (617) 398-5600
   14                                               (f) (617) 507-6020
                                                    jason@blockesq.com
   15
                                                    joel@blockesq.com
   16                                               jake@blockesq.com
                                                    lauren@blockesq.com
   17
                                                    amanda@blockesq.com
   18
                                                       Attorneys for Plaintiff MabVax
   19
                                                       Therapeutics Holdings, Inc.
   20
   21
   22
   23
   24
   25
   26
   27
   28   17
             Id. (cleaned up).
                                               4811-7711-3771.1 4          3:18-cv-02494-WQH-MSB
                           JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2244 Page 6 of 20



        II. DEFENDANT SICHENZIA, ROSS, FERENCE LLP’S POSITION
    1
              A.     Mabvax’s Claim for Punitive Damages Has Not Been Established at
    2                this Stage, and Should Not Form a Basis for Overbroad Discovery
                     that May Ultimately be Irrelevant and Unnecessary
    3
    4        Mabvax asserts entitlement to discovery of the Firm’s financial information
    5 based solely on its pleading of punitive damages relief.18 At this stage, any claim to
    6 entitlement to such relief is unfounded. California law authorizes punitive damages
    7 in non-contract actions “where it is proven by clear and convincing evidence that
    8 the defendant has been guilty of oppression, fraud, or malice[.]”19 While this Court
    9 concluded the complaint alleges a “plausible inference” sufficient for the fraud claim
   10 to proceed (ECF Doc. No. 36 at p. 48), this is a far cry from what is required for
   11 entitlement to punitive damages, or discovery in support of such relief. Importantly,
   12 that Plaintiff has adequately pleaded a claim – in a complete vacuum before the
   13 commencement of discovery - does not make adequacy of a punitive damages
   14 allegation a foregone conclusion. For example, in Diehl v. Starbucks Corp., No.
   15 12CV2432AJB(BGS), 2014 U.S. Dist. LEXIS 9866 (S.D. Cal. Jan. 27, 2014), the
   16 district court declined to dismiss Plaintiffs’ fraud-based claims, yet nevertheless
   17 dismissed the punitive damages pleading, finding that the plaintiffs' allegations fail to
   18 show the defendant “acted with an intent to cause injury [ ], acted in a ‘despicable’
   19 manner that subjects a person to cruel or unjust hardship, or acted fraudulently with
   20 the intent to injure.”20 In other words, the Diehl court and other federal courts have
   21 found that a plaintiff must show the defendant’s conduct was sufficiently outrageous
   22
   23   18
           State and federal courts identify punitive damages as a form of relief—not a claim.
        19
        20
           Cal. Civ. Code § 3294.
   24      Diehl, at id. (emphasis supplied). Indeed, Cal. Civ. Code § 3294 describes the level
        of conduct required for a finding of punitive damages as “despicable conduct.”
   25   “Despicable conduct” is defined in 2 CACI §§ 3945-3946 as “conduct which is so
        vile, base, contemptible, miserable, wretched or loathsome[.]” “Such conduct has
   26   been described as ‘[having] the character of outrage frequently associated with
        crime.’” Tomaselli v. Transamerica Ins. Co., 25 Cal. App. 4th 1269, 1287 (1994).
   27   “The mere carelessness or ignorance of the defendant does not justify the imposition
        of punitive damages.” Id. “Punitive damages are proper only when the tortious
   28   conduct rises to [an extreme] level[].” Id.
                                             4811-7711-3771.1 1          3:18-cv-02494-WQH-MSB
                         JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2245 Page 7 of 20




    1 to support entitlement to punitive damages.21              In EEOC v. Cal. Psychiatric
    2 Transitions, 258 F.R.D. 391, 395 (E.D. Cal. 2009), the district court called this

    3 approach a “heightened standard,” and ultimately held that the defendant’s financials
    4 were properly at issue based on “sufficient evidence” in deposition testimony
    5 establishing conduct sufficiently egregious to warrant punitive damages relief.
    6         This Court did not hold that the Firm’s alleged conduct was sufficiently
    7 outrageous. At this stage, the Court should not permit Plaintiff’s “plausible”
    8 allegations to form a basis for discovery in connection with punitive damages relief.
    9 Plaintiff has not shown that it will ever be able to establish punitive damages. The
   10 Court’s and the parties’ resources should be preserved by delaying such discovery
   11 until it is determined whether or not such relief is even relevant in the first instance.22
   12 Delaying discovery of the Firm’s financials is also warranted by the fact that the
   13 Firm’s net worth, for purposes of any punitive damages, would be measured at the
   14
   15
        21
             E.g., Vivino v. Everlast Sporting Goods Mfg. Co., Inc., 1987 U.S. Dist. LEXIS
   16 8730 (E.D. Pa. Sept. 28, 1987) (allegations must support contention that defendant's
        conduct was sufficiently outrageous to warrant punitive damages award and not
   17 merely a pretext for unwarranted discovery of financial material); see also Chenoweth
        v. Schaaf, 98 F.R.D. 587, 589 (W.D. PA 1983) (defendants not required to disclose
   18 financials as court found punitive damages relief insufficiently supported; the relief
        may ultimately not even be an issue); Roberts v. Shawnee Mission Ford., Inc., 2002
   19 WL 1162438 at *2-3 (D. Kan. Feb. 7, 2002) (allegations must be sufficient to claim
        punitive damages before defendants’ financials become relevant).
        22
   20      E.g., Brooks v. Motsenbocker Advanced Devs., Inc., No. 07cv773BTM(NLS), 2008
        U.S. Dist. LEXIS 46447, at *12-13 (S.D. Cal. June 13, 2008) (“Plaintiffs admittedly
   21   seek extensive financial information … solely for the issue of punitive damages. But
        they do not need the information at this time to prepare the heart of their case.
   22   … [T]his Court finds that Plaintiffs will suffer no prejudice in postponing the
        production of Defendants' financial information until after the ruling on the summary
   23   judgment motion, and only if the issue of punitive damages remains relevant.”
        (Emphasis added.)). See also, e.g., Learjet Inc. v. MPC Prods. Corp., 2007 U.S. Dist.
   24   LEXIS 58451 (D. Kan. Aug. 8, 2007) (production of financials stayed until either
        following denial of a dispositive motion, or following the deadline for filing
   25   dispositive motions if no motion had been filed). This result is consistent with the
        fact that Fed. R. Civ. P. 54(c) entitles plaintiffs to punitive damages relief if they later
   26   prove entitlement—even if the relief is not specifically demanded in their pleadings.
        E.g., Soltys v. Costello, 520 F.3d 737, 742 (7th Cir. 2008) (Rule 54(c) “contemplates
   27   an award of punitive damages if the party deserves such relief—whether or not a claim
        for punitive damages appears in the complaint”). In such cases, discovery of
   28   financials would properly take place later—post-liability inquiry regarding damages.
                                              4811-7711-3771.1 2          3:18-cv-02494-WQH-MSB
                          JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2246 Page 8 of 20




    1 time of trial.23 Here, trial is not expected to begin until sometime in 2021. By that
    2 time, any information provided in response to Plaintiff’s present demand would be

    3 stale and irrelevant to the Firm’s net worth in 2021.24
    4          B.     Firm Request No. 26 Should Not Be Upheld, Even as Limited by
                      Plaintiff; it Remains Extremely and Impermissibly Overbroad
    5
               As Mabvax is well aware, its Request No. 26 to the Firm is extremely and
    6
        impermissibly overbroad under the very case law it cites—even as limited. As limited,
    7
        Request No. 26 demands “[a] All financial statements and credit card and loan
    8
        applications prepared by or for the Firm during the last [two] calendar years; [b] All
    9
        income statements and balance sheets for the Firm for the last [two] calendar years;
   10
        [c] All federal and state income tax returns filed by the Firm for the last [two] calendar
   11
        years; [and] [e] All W-2 statements, all K-1 statements, year-end payroll statements,
   12
        interest and dividend statements and all other records of income earned or received
   13
        by the Firm during the last [two] calendar years[.]”—together with nearly ten years
   14
        of “All Documents” relating to Firm debts and real property—plus documents
   15
        showing “all … [Firm] personal property,” securities, and retirement accounts for
   16
        nearly ten years—plus “All financial institution or brokerage account records on any
   17
        account the Firm has had any interest or signing privileges in the past year[.]”25
   18
        (Emphasis supplied.) This demand is anything but “narrowly tailored to obtain
   19
        information relevant only to defendant's current net worth”26—the scope of discovery
   20
        warranted only upon a showing of entitlement to punitive damages.27 In L.S. v. Oliver,
   21
   22
        23
             E.g., Washington v. Farlice (1991) 1 Cal. App. 4th 766, 777 (following remand
   23 for a new trial, court should consider defendant's financial condition at the time of
        retrial); Zhadan v. Downtown Los Angeles Motor Distributors, Inc. (1979) 100 Cal.
   24 App. 3d 821, 839 (defendant's financial condition at the time of the second trial is
      relevant, not at the time of the first trial or at the time of injury).
   25    E.g., L.S. v. Oliver, supra, at * 8 (“[I]nformation about a defendant's past financial
        24

      information is not relevant to the claim of punitive damages.”).
   26 25 Subsections (f) through (j) of Request No. 26 do not reference any time-frame for
      the information sought, and appear to be subject to Mabvax’s stated default time-
   27 frame of January 1, 2010 through the present.
      26
         L.S. v. Oliver, supra, at *8.
   28 27 E.g., Echostar Satellite Ltd. Liab. Co. v. Viewtech, Inc., No. 07cv1273 W (AJB),

                                             4811-7711-3771.1 3          3:18-cv-02494-WQH-MSB
                         JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2247 Page 9 of 20




    1 2019 U.S. Dist. LEXIS 170529 (S.D. Cal. Oct. 1, 2019), for example, the district court
    2 found “the types of documents Plaintiff [ ] requested … to be excessive.”28 Notably,

    3 the demand found to be excessive in that case was narrower than Mabvax’s Request
    4 No. 26 here. In L.S. v. Oliver, the district court ultimately limited production to
    5 “balance sheets, statements of income, and statements of cash flow from 2017 to
    6 2019.”29 When, and if, this Court deems Mabvax entitled to discovery in connection
    7 with punitive damages relief, the scope of discovery of the Firm’s financials should
    8 be so limited. The Firm’s objections to Mabvax’s Request No. 26 should be sustained,
    9 as the request is not tied in any manner to the appropriate scope of discovery
   10 explicated in the case law.
   11         C.     Mabvax is Clearly Not Entitled to the Firm’s Tax Returns Under the
                     Case Law
   12
              For the same reasons identified above, Mabvax is clearly not entitled to two
   13
        years (or any years) of the Firm’s federal and state tax records. Moreover, California
   14
        district courts specifically sustained objections to the production of tax records in
   15
        identical circumstances, where plaintiffs sought financial records in connection with
   16
        punitive damages relief. For example, in L.S. v. Oliver (S.D. Cal. 2019), discussed
   17
        supra, the plaintiff’s request for two years of federal tax returns was found
   18
        “excessive.” (State tax returns were not even demanded in that case.) The district
   19
        court in EEOC v. Cal. Psychiatric Transitions (E.D. Cal. 2009), supra, also reached
   20
        the same conclusion when the plaintiff demanded only federal tax returns. The case
   21
        law unequivocally recognizes a privacy interest in litigants’ tax returns, and does not
   22
        order production of the same unless “[1] they are relevant and [2] there is a compelling
   23
   24 2009 U.S. Dist. LEXIS 142428, at *4, *14 (S.D. Cal. July 11, 2009) (Motion to
      compel “documents … sufficient to establish Defendant's net worth” granted).
        28
   25    Id., at * 8 (citing EEOC v. Cal. Psychiatric Transitions, 258 F.R.D. at 395 (Finding
      “Plaintiff can obtain a picture of Defendant's financial condition adequately without
   26 all of the requested information[,]” the court limited production to “balance sheets,
      statements of income, and statements of cash flow” between 2007 and 2009.)).
   27 29 Id., at * 8 (“The Court does not find any reason (and Plaintiff has not provided one)
      as to why the documents identified by Defendant would not provide a reliable
   28 indication of Defendant's current net worth, including [ ] assets and liabilities.”).

                                             4811-7711-3771.1 4          3:18-cv-02494-WQH-MSB
                         JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2248 Page 10 of 20




    1 need for the returns because [the] information is not otherwise readily attainable from
    2 an alternative source.”30 Mabvax simply states this standard has been met, while not

    3 even making the specter of any such showing.31 As it is well-established in a variety
    4 of contexts, “[m]erely employing the magic words” in a conclusory manner is
    5 insufficient. Diehl, supra, at *40.
    6           D.    Conclusion
    7           For the foregoing reasons, the Firm respectfully submits that its objections to
    8 Mabvax’s Request No. 26 must be sustained.
    9 Dated: October 25, 2019            LEWIS BRISBOIS BISGAARD & SMITH LLP
   10                                    By: /s/ Mark K. Anesh
                                         Mark K. Anesh (pro hac vice)
   11                                    Sarah A. Adam (pro hac vice forthcoming)
   12
                                         77 Water Street, Suite 2100
                                         New York, NY 10005
   13                                    Tel.: (212) 232-1411
                                         Fax: (212) 232-1399
   14                                    Mark.Anesh@lewisbrisbois.com
                                         Sarah.Adam@lewisbrisbois.com
   15                                    Corinne C. Bertsche (CA Bar No. 174939)
                                         701 B Street, Suite 1900
   16                                    San Diego, CA 92101
                                         Tel.: (619) 233-1006
   17                                    Fax: (619) 233-8627
                                         Corinne.Bertsche@lewisbrisbois.com
   18                                    Attorneys for Defendant
                                         Sichenzia Ross Ference LLP
   19
   20
   21
   22
   23
   24
        30
             See Plaintiff’s supra note 14, quoting Freaner v. Valle, 2012 WL 4486293, at *1
   25 (S.D. Cal. 2012) (the standard was not met). See also, e.g., Rivera v. NIBCO, 364 F.3d
        1057, 1072 (9th Cir. 2004) (“District courts need not condone the use of discovery to
   26 engage in ‘fishing expeditions[s].’”); Premium Service Corp. v. Sperry & Hutchinson
        Co., 511 F.2d 225, 229 (9th Cir. 1975); Aliotti v. Vessel Senora, 217 F.R.D. 496, 497-
   27 98 (N.D. Cal. 2003).
        31
             Mabvax citation to A. Farber & Ptnrs., Inc. v. Garber, 234 F.R.D. 186 (C.D. Cal.
   28 2006) is uninformative because A.Farber was a RICO case; defendants’ tax records
        have been held to be specifically relevant in RICO cases. See id. at 190-91.
                                              4811-7711-3771.1 5          3:18-cv-02494-WQH-MSB
                          JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2249 Page 11 of 20




    1 III. DEFENDANT HARVEY KESNER’S POSITION
    2 1.         Plaintiff is not entitled to punitive damages.
    3            Plaintiff seeks punitive damages on its claims for breach of fiduciary duty and
    4 fraud. (ECF No. 1-2 at ¶¶ 102, 128). These claims are based on the same facts as
    5 Plaintiff’s claim for legal malpractice. (ECF No. 1-2 at ¶¶ 91-98). Plaintiff does not
    6 seek punitive damages on its legal malpractice claim and under that claim describes
    7 Defendants’ conduct as “negligent”. (ECF No. 1-2 at ¶¶ 91-98). Under New York32
    8 and California33 law, Plaintiff cannot recover additional damages by adding
    9 duplicative claims.34 New York and California law further provide the measure of
   10 damages in a malpractice action is the value of the claim lost and that plaintiff is
   11 entitled only to be made whole.35 By definition, punitive damages are not intended
   12 to make the plaintiff whole by compensating for a loss suffered.36
   13            Further, Plaintiff’s allegations track an SEC proceeding that had directed
   14 subpoenas to Plaintiff and its management, but two years after issuing the
   15 subpoenas, the SEC proceeding has not resulted in any findings supporting Plaintiffs
   16
        32
             Postiglione v. Castro, 990 N.Y.S.2d 257, 259 (N.Y. App. Div. 2014;
   17 Sonnenschine v. Giacomo, 295 A.D.2d 287, 288 (1st Dept.2002) (breach of
        fiduciary duty dismissed as duplicative of malpractice claim). Betz v. Blatt, 984
   18 N.Y.S.2d 378, 382 (N.Y. App. Div. 2014) (breach of fiduciary duty and fraud
        dismissed as duplicative of malpractice claim”).
        33
   19      Kracht v. Perrin, Gartland & Doyle, 219 Cal.App.3d 1019, 1022 (1990) (where
        injury is by attorney’s negligence, “the gravamen of the claim is legal malpractice,
   20   regardless of whether it is pled in tort or contract.”); Afont v. Poynter Law Group,
        2018 WL 6136147 *6 (C.D. Cal. 2018) (granting summary judgment to defendant
   21   on plaintiff’s breach of fiduciary duty claim because it was duplicative of plaintiff’s
        malpractice claim); Jackson v. Rogers & Wells, 210 Cal. App.3d 336, 347 (1989)(
   22   claims for fraud and punitive damages could not be assigned because they could not
        be distinguished from a malpractice claim); Southland Mechanical Constructors
   23   Corp. v. Nixen 19 Cal.App.3d 417, 428–429 (1981) (statute of limitation governing
        malpractice claims applied whether pled as breach of contract or tort claim.)
        34
   24      New York law applies because the law firm is in New York and its attorneys
        performed all services for Plaintiff in New York; the engagement letters state they
   25   were provided as required by the courts of New York, and that if Plaintiff disputes
        the firm’s fees, under the Rules of New York Courts, Plaintiff is entitled to
   26   arbitration.
        35
           Wolkstein v. Morgenstern,th 713 N.Y.S.2d 171, 173 (N.Y. App. Div. 2000);
   27   Ferguson   v. Lieff, 30 Cal. 4 1037,    1050 (2003).
        36                               th
           Ferguson v. Lieff,  30 Cal. 4    at 1051 (2003) (citing Lakin v. Watkins Associated
   28   Industries, 6 Cal.4th 644,664 (1993).
                                               4811-7711-3771.1 6          3:18-cv-02494-WQH-MSB
                           JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2250 Page 12 of 20




    1 claims or any allegations of wrongdoing against Plaintiff, its management, or
    2 Defendants. Mere SEC investigations where no charges or claims of fraud or other

    3 impermissible actions are alleged simply do not and cannot form the basis for a
    4 punitive damages claim.37 Additionally, the mere issuance of a SEC subpoena to
    5 Plaintiff does not suggest Defendants engaged in fraud. “An SEC investigation that
    6 has not resulted in charges or any finding of wrongdoing does not support an
    7 inference of scienter [intent to deceive].”38
    8 2.      Plaintiff makes no initial showing of its right to punitive damages.
    9         “Plaintiff must at least make some showing of entitlement to [punitive]
   10 damages before the Court consider[s] ordering disclosure of [financial]
   11 information.”39 In Garcia v. City of Imperial, the Court denied plaintiff’s discovery
   12 request because plaintiff had not submitted any “evidence” showing it was entitled
   13 to punitive damages.40 Requiring an initial showing is further recognized by
   14 California statute that requires plaintiff to show a “substantial probability” it will
   15 prevail on punitive damages before it can conduct financial discovery.41 A delay of
   16 financial discovery until a prima facie showing of entitlement to punitive damages is
   17 justified.42 “It would seldom seem necessary to the integrity of discovery
   18 proceedings that extensive discovery be permitted over objection into financial
   19
   20   37
           Washtenaw Cty. Emps. Ret. Sys. v. Avid Tech., Inc., 28 F. Supp. 3d 93, 114 (D.
        Mass. 2014) (governmental investigations insufficient in and of itself to show
   21   scienter.); In re Gentiva Secs. Litig., 932 F. Supp. 2d 352, 380 (E.D.N.Y. 2013)
        (same); Eastwood Enters., LLC v. Farha, 2009 WL 3157668, at *4 (M.D. Fla. Sept.
   22   28, 2009) (inference of scienter bolstered by investigations by multiple agencies,
        confidential witnesses and company’s admissions of wrongdoing).
        38
   23      In re Hertz Glob. Holdings, Inc. Secs. Litig., 2017 WL 1536223, at *17 (D.N.J.
        Apr.
        39
              27, 2017), aff’d sub nom. 905 F.3d 106 (3d Cir. 2018) (listing cases).
   24      Garcia   v. City of Imperial, 270 F.R.D. 566, 573 (S.D. Cal. 2010).
        40
           Id.; see also, Cobb v. Superior Court, 99 Cal. App. 3d 543, 551 (1980) (“Even
   25   though the plaintiff may not be compelled to prove his case for punitive damages by
        a preponderance of the evidence prior to financial discovery, this does not preclude
   26   a requirement that he lay a foundation as to his case before proceeding into such
        discovery.”)
        41
   27      Cal. Civ. Code § 3295(c).
        42
           Echostar Statellite LLC v. Viewtech, Inc., 2009 WL 10672432 *3 (S.D. Cal.
   28   2009).
                                            4811-7711-3771.1 7          3:18-cv-02494-WQH-MSB
                        JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2251 Page 13 of 20




    1 affairs of a defendant ahead of discovery on the merits of the underlying cause of
    2 action….[T]he trial court should consider the advisability of requiring a prima facie

    3 showing into the right to punitive damages….”43 In Brooks, the Court found that
    4 while Plaintiffs are entitled to financial discovery, “requiring the extensive
    5 production at this point in the litigation appears to be an inefficient use of the
    6 parties’ resources” and that Plaintiffs “do not need the information at this time to
    7 prepare the heart of their case” and that “Plaintiffs will suffer no prejudice in
    8 postponing the production of Defendants’ financial information until after the ruling
    9 on the summary judgment motion….”44
   10        Here, Plaintiff provides no showing it is entitled to punitive damages. Plaintiff
   11 cites the Court’s order finding Plaintiff sufficiently plead its claims to survive a
   12 motion to dismiss, before any evidence was gathered, but the Court did not rule that
   13 Plaintiff had adequately pled a plausible request for punitive damages. Plus, Plaintiff
   14 cites no actual evidence in support of its request and discovery has just begun. No
   15 depositions have occurred, no documents have been produced, and no other
   16 discovery has issued. Further, Plaintiff does not need Defendant’s financial
   17 information to prepare the heart of its case, and the financial information Plaintiff
   18 requests now will be irrelevant to a jury in 2021.
   19 3.     Kesner’s right to privacy protects him from disclosure
   20        In California, a constitutional amendment [Cal. Const. art. I, § 1] elevated the
   21 right of privacy to an “inalienable right”.45 The right of privacy is substantive and a
   22 form of privilege, therefore, the Court applies the forum’s state law.46 The right of
   23 privacy extends to one’s financial affairs and plaintiff “must make a higher showing
   24
   25
        43
         Cobb v. Superior Court, 99 Cal. App. 3d at 551.
        44
   26    Brooks v. Motsenbocker, 2008 WL 2446205 *4 (S.D. Cal. 2008).
        45
         Valley Bank of Nevada v. Superior Court, 15 Cal.3d 652, 656, 125 Cal.Rptr. 553,
   27 542 P.2d 977 (Cal. 1975); Garcia v. City of Imperial, 270 F.R.D. 566, 572 (S.D.
      Cal. 2010).
   28 46 LL B Sheet v. Loskutoff, 2016 WL 7451632 *2 (N.D. Cal. 2016).

                                            4811-7711-3771.1 8          3:18-cv-02494-WQH-MSB
                        JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2252 Page 14 of 20




    1 of relevance and materiality than would be necessary for less sensitive material.”47
    2 The privacy rights of individuals are accorded more weight than businesses.48

    3 Further, balancing of competing interests in analyzing the right of privacy is
    4 underscored by the balancing provisions in Rule 26(b) which allow the court to limit
    5 discovery based on the needs of the case.49
    6            Here, Defendant Kesner right of privacy under the California state
    7 constitution outweighs the public interest in disclosure of his personal financial
    8 information because, as discussed above, Plaintiff is not entitled to punitive
    9 damages and has not made any initial showing of evidence that it is so entitled.
   10 Further, discovery is in its very early stages and Plaintiff does not need Defendant’s
   11 financial information at this time to prepare the heart of its case. Plaintiff contends
   12 Defendant’s right to privacy is protected because a protective order exists, but a
   13 protective order does not always protect a party, and in such cases, the Court should
   14 consider a delay in financial discovery until plaintiff makes a prima facie showing
   15 of entitlement to punitive damages.50
   16 4.         Plaintiff’s request is overbroad and unduly burdensome
   17            Plaintiff’s requests are excessive in time frame and type of information.
   18 Punitive damages requires only an ascertainment of the defendant’s net worth.51
   19 Defendant’s past financial information is not relevant.52 Here, Plaintiff’s request
   20
   21
        47
             Valley Bank of Nevada v. Superior Court, 15 Cal.3d at 656-657; see also, Brooks
   22 v. Motsenbocker, 2008 WL 2446205 at *4; LL B Sheet v. Loskutoff, 2016 WL
        7451632 at *2.
        48
   23      Echostar Statellite LLC v. Viewtech, Inc., 2009 WL 10672432 at *2.
        49
        50
           Pagano v. Oroville Hosp., 145 F.R.D. 683, 698 (E.D. Cal. 1993).
   24      Echostar Statellite LLC v. Viewtech, Inc., 2009 WL 10672432 at *3.
        51
           Cobb v. Superior Court, 99 Cal. App. 3d at 551 (questions dealing with assets,
   25   liabilities, property ownership and cash on hand constitute “unnecessary
        harassment.”)
        52
   26      Toranto v. Jaffurs, 2018 WL 6062516 *3 (S.D. Cal. 2018); Ritchie v. Sempra
        Energy, No. 10CV1513-CAB (KSC), 2014 WL 12639317, at *8 (S.D. Cal. July 11,
   27   2014) (“non-current financial information is irrelevant to a punitive damages
        determination.”) (quoting Equal Emp't Opportunity Comm'n v. Ca. Psychiatric
   28   Transitions, 258 F.R.D. 391, 395 (E.D. Cal. 2009)).
                                               4811-7711-3771.1 9          3:18-cv-02494-WQH-MSB
                           JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
  Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2253 Page 15 of 20




            1 seeks information, in some instances for nearly ten years53, about Defendant’s taxes,
            2 income, credit card and loan applications, deeds, appraisals, debts, vehicle/boat

            3 titles, retirement plans and brokerage accounts. Plaintiff agrees to reduce the time
            4 frame to two years for requests nos. (a)-(c)54 and (e), but two years of past
            5 information will not be “current” at time of trial which will not occur before 2021.
            6 Defendant’s financial information for 2010 – 2019 will not benefit a jury in
            7 evaluating Defendant’s net worth in 2021.
            8 5.           Plaintiff cannot meet the standard to obtain Kesner’s personal tax returns.
            9              The Ninth Circuit recognizes a public policy against unnecessary public
          10 disclosure of tax returns.55 “… [T]he Court may only order the production of
          11 plaintiff's tax returns if they are relevant and when there is a compelling need for
          12 them because the information sought is not otherwise available.”56 Request no. 22(a)
          13 seeks five years of Defendant’s federal and state tax returns. Plaintiff agrees to
          14 reduce the time frame to two years—tax returns for 2017 and 2018. These tax
          15 returns are not relevant for the reasons discussed above including that Plaintiff is not
          16 entitled to punitive damages; Plaintiff has made no showing it is entitled to punitive
          17 damages; Defendant’s right to privacy; and because Defendant’s 2017 and 2018 tax
          18 returns will not guide a jury in 2021 as to Defendant’s net worth in 2021, if
          19 Plaintiff’s request for punitive damages still exists at that time.
          20                                             Conclusion
          21               This Court should sustain Defendant’s objections and issue a protective order
          22 protecting Defendant from responding to Plaintiff’s Request For Documents No. 22.
          23
          24
                  53
                       Subparts (e)-(h) seek ten years of information as they do not contain a date
          25 restriction and default to Plaintiff’s general time frame of January 1, 2010 to
                  present. Subparts (a), (b) and (d) seek five years of documents. Subparts (c), (i), and
          26 (j) seek information for only 2019.
                  54
                       Request no. 22(c) requests documents for the “current calendar year” so Plaintiff’s
          27 reduction to two years appears to be an error.
                  55
                       Premium Service Corp. v. Sperry & Hutchinson Co., 511 F.2d 225, 229 (9th Cir.
          28 1975).
1170042/48205795v.1
                  56
                       Aliotti v. Vessel Senora, 217 F.R.D. 496, 497-98 (N.D. Cal. 2003).
                                                        4811-7711-3771.1 10          3:18-cv-02494-WQH-MSB
                                     JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2254 Page 16 of 20




    1   Dated: October 25, 2019        GORDON REES SCULLY MANSUKHANI, LLP
    2
                                       By: s/ Tamara A. Seelman_____________
    3
                                        JOHN M. PALMERI (pro hac vice)
    4                                   jpalmeri@grsm.com
                                        TAMARA A. SEELMAN (pro hac vice)
    5                                   tseelman@grsm.com
                                        GORDON REES SCULLY MANSUKHANI,
    6                                   LLP
                                        555 Seventeenth Street, Suite 3400
    7                                   Denver, CO 80202
                                        Telephone: (303) 534-5160
    8                                   Facsimile: (303) 534-5161
    9                                   MAHA SARAH, (SBN: 218981)
                                        msarah@grsm.com
   10                                   GORDON REES SCULLY MANSUKHANI,
                                        LLP
   11                                   101 W. Broadway, Suite 2000
                                        San Diego, CA 92101
   12                                   Telephone: 619) 696-6700
                                        Facsimile: (619) 696-7124
   13
                                        Attorneys for Defendant
   14                                   Harvey Kesner
   15
   16                                      ___________
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                         4811-7711-3771.1 11          3:18-cv-02494-WQH-MSB
                      JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2255 Page 17 of 20



                   Appendix A (Complete Request To and Objection By The Firm)
    1
    2
        REQUEST FOR PRODUCTION NO. 26:
    3
        All Documents concerning the Firm’s income and assets, including:
    4
    5         a.      All income statements and balance sheets for the Firm for the last five
                      calendar years;
    6         b.      All federal and state income tax returns filed by the Firm for the last five
    7                 calendar years;
              c.      All W-2 statements, all K-1 statements, year-end payroll statements,
    8                 interest and dividend statements and all other records of income earned
    9                 or received by the Firm during the last five calendar years;
              d.      All records showing any income earned or received by the Firm for the
   10                 current calendar year;
   11         e.      All financial statements and credit card and loan applications prepared
                      by or for the Firm during the last five calendar years;
   12         f.      All Documents relating to real property in which the Firm has any
   13                 interest, such as deeds, real estate contracts, appraisals and statements of
                      assessed value of such property;
   14         g.      All Documents showing the Firm’s debts, including the most recent
   15                 statement of all loan, credit or charge card balances due;
              h.      Certificates of title or registrations of all automobiles, motor vehicles,
   16                 boats, or other personal property registered in the Firm’s name or in
   17                 which the Firm has any interest, including documentation sufficient to
                      show the vehicle identification number or other unique identifying
   18                 number;
   19         i.      Documents showing stocks, bonds, secured notes, mutual funds and
                      other investments in which the Firm has any interest;
   20
              j.      The most recent statement describing any retirement plan, IRA pension
   21                 plan, profit-sharing plan, stock option plan or deferred compensation
                      plan in which the Firm sponsors, administrates, or otherwise has any
   22
                      interest; and
   23         k.      All financial institution or brokerage account records on any account in
                      which the Firm has had any interest or signing privileges in the past year,
   24
                      whether or not the account is currently open or closed.
   25
        RESPONSE TO REQUEST FOR PRODUCTION NO. 26:
   26
   27 Objections: This request is overbroad, unduly burdensome and oppressive and
        harassing, and seeks confidential financial documents protected by the right to privacy
   28 and tax payer privileges as to SRF and all persons included in propounding party’s

                                             4811-7711-3771.1 1          3:18-cv-02494-WQH-MSB
                         JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2256 Page 18 of 20




    1
      definition of the “Firm.” This request is also premature as plaintiff’s claim for punitive
      damages is spurious at this stage of the litigation. This request also seeks documents
    2 which are irrelevant and not likely to lead to the discovery of admissible evidence.

    3 Given said objections, SRF is unable to comply with this request.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                            4811-7711-3771.1 2          3:18-cv-02494-WQH-MSB
                        JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2257 Page 19 of 20



                   Appendix B (Complete Request To and Objection by Kesner)
    1
    2
        REQUEST FOR PRODUCTION NO. 22:
    3
        All Documents concerning Your income and assets, including:
    4
    5         a.     All federal and state income tax returns filed by You for the last five
                     calendar years;
    6         b.     All W-2 statements, all K-1 statements, year-end payroll statements,
    7                interest and dividend statements and all other records of income earned
                     or received by You during the last five calendar years.
    8         c.     All records showing any income earned or received by You for the
    9                current calendar year.
              d.     All financial statements, statements of net worth, and credit card and
   10                loan applications prepared by or for You during the last five calendar
   11                years;
              e.     All Documents such as deeds, real estate contracts, appraisals and most
   12                recent statements of assessed value relating to real property in which
   13                You have any interest;
              f.     All Documents showing Your debts, including the most recent
   14                statement of all loan, credit line or charge card balances due;
   15         g.     Certificates of title or registrations of all automobiles, motor vehicles,
                     boats or other personal property registered in Your name or in which
   16                You have any interest including documentation sufficient to show the
   17                vehicle identification number or other unique identifying number;
              h.     Documents showing stocks, bonds, secured notes, mutual funds and
   18                other investments in which You have any interest;
   19         i.     The most recent statement describing any retirement plan, IRA pension
                     plan, profit-sharing plan, stock option plan or deferred compensation
   20
                     plan in which You have any interest; and
   21         j.     All financial institution or brokerage account records on any account in
                     which You have had any interest or signing privileges in the past year,
   22
                     whether or not the account is currently open or closed.
   23
        RESPONSE TO REQUEST FOR PRODUCTION NO. 22:
   24
   25 Defendant objects because the Request is overbroad and unduly burdensome as it is
        not limited by scope or subject matter. Defendant objects because the Request seeks
   26 documents not relevant to the claims and defenses in this case. “District courts need
   27 not condone the use of discovery to engage in ‘fishing expeditions[s].’ ” Rivera v.
        NIBCO, 364 F.3d 1057, 1072 (9th Cir. 2004). Defendant further objects because the
   28 Request seeks information that is private and confidential. Private financial

                                            4811-7711-3771.1 1          3:18-cv-02494-WQH-MSB
                        JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
          Case 3:18-cv-02494-WQH-MSB Document 85 Filed 10/25/19 PageID.2258 Page 20 of 20




                      1
                          information is protected from discovery. Valley Bank of Nevada v. Superior Court
                          (1975) 15 Cal.3d 652, 656–657, 125 Cal. Rptr. 553, 542 P.2d 977. “When seeking to
                      2   discover such material, the proponent must make a higher showing of relevance and
                      3   materiality than would be necessary for less sensitive material.” Id. at p. 657, 125 Cal.
                          Rptr. 553, 542 P.2d 977. In addition, the Ninth Circuit recognizes a public policy
                      4   against unnecessary public disclosure of tax returns. Premium Service Corp. v. Sperry
                      5   & Hutchinson Co., 511 F.2d 225, 229 (9th Cir. 1975). “...[T]he Court may only order
                          the production of plaintiff's tax returns if they are relevant and when there is a
                      6   compelling need for them because the information sought is not otherwise available.”
                      7   Aliotti v. Vessel Senora, 217 F.R.D. 496, 497-98 (N.D. Cal. 2003).

                      8
                      9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
1170042/48205741v.1




                                                               4811-7711-3771.1 2          3:18-cv-02494-WQH-MSB
                                           JOINT MOTION FOR DETERMINATION OF DISCOVERY DISPUTE
